DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23, 25-27 and 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (US Pub. No.: 2015/0210055 A1) (hereinafter Pervan).
Regarding claim 23, Pervan discloses composite flooring material segment comprising:
a flooring base layer comprising a mixture of PVC resin and calcium carbonate,
wherein said flooring base layer is a resultant of extrusion of the mixture at elevated temperature and pressure, mold-forming the extruded mixture into said flooring base layer, and cooling said flooring base layer (Fig. 1; RC 5a-5c); 
(ii) 	a waterproof flooring face layer comprising a decorative face sublayer (Fig. 1; RC 4) and a wearing face sublayer (Fig. 3b; RC 3) fused onto a top face of said decorative face sublayer, where said flooring face layer is fused onto a top face of said flooring base layer by hot- melt overlaying of said layers (Fig. 3b; ¶0119); and 
a cured waterproof flooring coating layer, applied on top of said flooring face layer, wherein said flooring coating layer is the resultant of coating said flooring face layer with a UV-curing plastic resin and UV curing said coating of UV-curing plastic resin by exposure to UV light (Fig. 3b; ¶0119).
Pervan fails to discloses the use of glue in the mixture. Thus, it’s understood the mixture is free of glue. 
Regarding claim 25, Pervan fails to discloses the use of compressed cellulose material. Thus, it’s understood the mixture is free of cellulose material.
Regarding claim 26, Pervan discloses the flooring layer is made of identical material as instant invention. Thus, it naturally the base layer is waterproof layer. 
Regarding claim 27, Pervan discloses PVC mixed with 20-80% lime-stone (corresponding to calcium carbonate) (¶0089).
Regarding claim 30, Pervan discloses decorative face sublayer (4) is PVC decorative polymer film (¶0089). 
Regarding claim 31, Pervan discloses a design is printed onto said PVC decorative polymer film (Fig. 3a). 
Regarding claim 32, Pervan discloses PVC decorative polymer film further comprises a colored film (¶0091). 
Regarding claim 33, Pervan discloses said wearing face sublayer (3) is a PVC wea-resistant polymer film (¶0090). 
Regarding claim 34, Pervan discloses PVC wear-resistant polymer film is transparent (¶0091).
Regarding claim 35, Pervan discloses flooring coating layer is transparent (¶0091). 
Regarding claims 36 and 37, Pervan discloses flooring coating layer further comprises a gritty particulate material; wherein said flooring coating layer further comprises aluminum oxide (Fig. 2; ¶0110).
Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746